UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1792



KATHLEEN A. TAYLOR,

                                            Plaintiff - Appellant,

          versus


CYNTHIA WALL, individually, and in her capac-
ity as member of the faculty of the University
of Virginia Department of English; GORDON
BRADEN, individually, and in his capacity as
member of faculty and as Chair/University of
Virginia English Department; PATRICIA SPACKS,
individually, and in her capacity as Chair of
the English Department at the University of
Virginia; JOHN CASTEEN, individually, and in
his capacity as President of the University of
Virginia; PETER W. LOW, individually, and in
his capacity as Vice President and Provost of
the University of Virginia; ROBERT HUSKEY,
individually, and in his capacity as Associate
Dean of the Graduate School of Arts and
Sciences/UVA; MELVYN LEFFLER, individually,
and in his capacity as Dean of Faculty, Uni-
versity of Virginia; KAREN HOLT, individually,
and in her capacity as Equal Opportunity Pro-
grams Officer at the University of Virginia;
RICHARD RILEY, individually, and in his ca-
pacity as Secretary of Education at the United
States Department of Education; NORMA CANTU,
individually, and in her capacity as Assistant
Secretary for Civil Rights at the United
States Department of Education; JANETTE LIM,
individually, and in her capacity as Director,
Program Legal Component, Office for Civil
Rights, United States Department of Education;
FOUR UNKNOWN POLICE OFFICERS, individually,
and in their capacity as police officers for
the University of Virginia and/or the City of
Charlottesville; BARBARA MELOSH, individually,
and in her capacity as Co-Chair, George Mason
University English Department; ROSEMARY JANN,
individually, and in her capacity as Co-Chair,
George Mason University English Department;
RONALD J. SINACORE, individually, and in his
capacity as Affirmative Action Planning Co-
ordinator for George Mason University; EARL J.
INGRAM, individually, and in his capacity as
Vice President and Equity Officer for George
Mason University; CLAIRE KINNEY, individually,
and in her capacity as member of the faculty,
University of Virginia Department of English;
SUSAN FRAIMAN, individually, and in her capac-
ity as member of the faculty/University of
Virginia Department of English; KATHERINE
MAUS, individually, and in her capacity as
member of the faculty/University of Virginia
Department of English,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-235-7)


Submitted:   September 30, 1999         Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen A. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Kathleen A. Taylor appeals from the district court’s order

dismissing without prejudice her civil action pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Taylor v. Wall, No. CA-98-235-7 (May 18, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  3